FILED
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                                     OCT 3 0 2009
                                                                                        Clerk, U.S. District and
Robert A. Reed,                                )                                          Bankruptcy Courts
                                               )
               Petitioner,                     )

                                                                            0°
                                               )
        v.                                     )       Civil Action No.      v     ~)(J' 53
                                                                                   .....
                                               )
John Caulfield et al.,                         )
                                               )
                Respondents.                   )


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of the petition for a writ of habeas

corpus filed pro se and the accompanying application to proceed informa pauperis. The Court is

obligated either to issue the writ or to order the respondent to show cause why the writ should not

issue "unless it appears from the application that the applicant or person detained is not entitled

thereto." 28 U.S.C. § 2243. The Court will grant the in forma pauperis application and dismiss

the case.

        Petitioner is a pretrial detainee at the District of Columbia's Correctional Treatment

Facility awaiting trial in the Superior Court of the District of Columbia on a charge of first-

degree child sex abuse. Pet. at 2. The gravamen of the petition challenges the criminal

prosecution. Specifically, petitioner claims that the prosecuting witness was coerced into

providing a statement, offers an alibi defense, questions the authority of the prosecuting attorney

and the arresting police officer, and challenges the Superior Court's jurisdiction. Pet. at 5-6. He

seeks "immediate release from unlawful confinement." Id. at 5.

       "[ A] federal court may dismiss an action when there is a direct conflict between the

exercise of federal and state jurisdiction and considerations of comity and federalism dictate that
the federal court should defer to the state proceedings." Hoai v. Sun Refining and Marketing Co.,

Inc., 866 F.2d 1515, 1517 (D.C. Cir. 1989) (citing Younger v. Harris, 401 U.S. 37,43-45 (1971);

Pennzoil Co., v. Texaco, Inc., 481 U.S. 1,9-10 (1987)). Such is the case here because petitioner

will have the opportunity to litigate the underlying claims of this action in the pending criminal

proceeding in Superior Court. See Bridges v. Kelly, 84 F.3d 470, 476 (D.C. Cir. 1996) (finding

Younger doctrine applicable "when there are ongoing [judicial] state proceedings [that] implicate

important state interests [and] afford an adequate opportunity in which to raise the federal

claims"). Given "the fundamental policy against federal interference with state criminal

prosecutions" absent a showing of irreparable injury, Younger, 401 U.S. at 46, this Court--which

would necessarily have to reach the merits of the criminal prosecution to resolve the habeas

petition--will dismiss the case. I A separate Order accompanies this Memorandum Opinion.




                                             G2----'.         ~
                                              United States District Juage
Date: October   K, 2009




       I Cf Younger, 401 U.S. at 49 ("[T]he injury that Harris faces is solely that incidental to
every criminal proceeding brought lawfully and in good faith ... and therefore under the settled
doctrine we have already described he is not entitled to equitable relief even if such statutes are
unconstitutional. ") (citation and internal quotation marks omitted).

                                                 2